Citation Nr: 0926981	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  00-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a panic disorder 
with agoraphobia.

3.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1956 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1999, February 2003, and March 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The Veteran 
had a hearing before the Board in June 2006 and the 
transcript is of record.  His claims were remanded by the 
Board for additional development in August 2006.

The issue of entitlement to service connection for panic 
disorder with agoraphobia is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran did not engage in combat.

3.  The Veteran's PTSD diagnosis has been attributed to a 
verified, in-service stressor.

4.  The Veteran has, at worst, Level I hearing acuity in the 
right ear and Level I acuity in the left.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for an initial, compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).   Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).  

Service connection for PTSD specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2008); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  
Importantly, a claimed non-combat stressor must be verified - 
the appellant's uncorroborated assertions are not sufficient 
to verify a non-combat stressor.  See Cohen; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran alleges that he has a current 
diagnosis of PTSD, stemming from three traumatic in-service 
events including witnessing a plane explosion, which he 
mistook for a nuclear explosion, being sexually assaulted by 
a commanding sergeant, and the disciplinary circumstances and 
events leading up to his "under honorable" discharge for 
"unproductivity."  Regarding the explosion, the Veteran 
testified that he was stationed at a top-secret depot for 
thermonuclear weapons during the height of the cold war.  
Although he witnessed a plane crash, he believed it to be a 
nuclear detonation at the time.  See hearing transcript, p. 
2.

While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that evidence of record 
supports the Veteran's claim.  As such, the appeal must be 
granted.

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the Veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  See VA examination 
report, July 17, 2008.  This diagnosis constitutes a current 
disability for VA purposes, and it fulfills the requirements 
of the first element for service connection in this case.  
Although there are other medical records suggesting the 
criteria have not been met for such a diagnosis, the Board 
will assume a valid diagnosis for the purposes of this 
decision.

With regard to the second element (a link between the 
Veteran's diagnosis and an in-service stressor), the Board 
observes that the above-referenced July 2008 VA examination 
report diagnosed PTSD based upon two of the stressor events 
outlined above (the plane explosion and the sexual assault), 
as opposed to the reported sexual assault alone, in contrast 
to the RO's September 2008 supplemental statement of the case 
(SSOC).  According to the report, the examiner stated that, 
while it is extremely difficult to identify the onset of a 
psychiatric disorder, in the case of PTSD, establishing 
etiology is easier due to the reference to an identifiable 
stressor.  In this case, the Veteran noted that he witnessed 
the explosion of a plane, and he also relayed information 
regarding an in-service sexual assault.  The examiner noted 
that these two major stressors would account for his PTSD 
symptomatology.  As such, the Board notes that the examiner 
has deemed witnessing an accident of this magnitude as 
adequate to establish an etiological nexus to PTSD.

The examiner went on to note that it was at least as likely 
as not that the Veteran's PTSD is related to service.  While 
the examiner opined that the Veteran's reported in-service 
sexual assault was more likely than not responsible for the 
diagnosis of PTSD, the diagnosis was ultimately tied to 
service, and the reported plane crash was deemed an adequate 
stressor for this diagnosis.

In September 2002, a counseling therapist diagnosed the 
Veteran with severe and chronic panic disorder with 
agoraphobia and symptoms related to PTSD linked to his 
military service.  A June 2004 re-evaluation concluded that 
evidence sufficient to diagnose the Veteran with a "full 
diagnosis of Severe and Chronic, Post-Traumatic Stress 
Disorder and Major Depression" was of record.  In regard to 
etiology, the therapist opined that the following incidents 
were responsible for the Veteran's conditions:

These incidents involve sexual trauma, witnessing an air 
explosion, in which the Veteran thought the world was 
coming to end due to nuclear holocaust, because of the 
nature of his work as an air policeman at a thermo 
nuclear weapons depot and the hysteria of the cold war 
era.

As such, VA medical evidence dated after the Veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. § 
3.304(f), because it shows that the Veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  See VA examination 
report, July 17, 2008.  

The Veteran's service records do not show that he was 
involved in actual combat.  In fact, a June 2004 VA intake 
examination noted that the Veteran was not engaged in combat.  
See VA intake examination, June 3, 2004.  Based upon this 
evidence, the Board finds that the Veteran is not entitled to 
the relaxed evidentiary standard of proof regarding events 
that occurred during combat pursuant to 38 U.S.C.A. § 
1154(b), and verification of his alleged PTSD stressors is 
required for service connection to be granted in this case.  
See 38 C.F.R. § 3.304(f) (2008); Zarycki v. Brown, 6 Vet. 
App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 389 
(1996).

Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

While the Veteran's alleged sexual assault has not been 
verified, the record does contain evidence to support his 
stressor statement regarding a deadly plane crash near 
Chicopee Falls, Massachusetts, in July 1958.  According to 
research from www.planecrashinfo.com, a Boeing DC-135A 
crashed at that location on June 27, 1958, killing all 15 on 
board.  It was noted that the aircraft crashed while 
attempting to break a transatlantic flight record.  Heavily 
loaded with fuel, the pilots failed to detect the aircraft 
had gone into a slight descent shortly after becoming 
airborne.  The plane struck power lines and crashed near the 
Massachusetts turnpike.

According to the Veteran's service personnel records, he was 
stationed with the 3084th Aviation Depot Group in Chicopee 
Falls, Massachusetts in June 1958, days before the crash.  
Another record indicates that he was at that location in 
September 1958, thereby encompassing the date of the crash.  
Further, a buddy statement from another serviceman stationed 
at the same base, received on March 20, 2004, verified that 
in 1957 or 1958 a plane crashed across the Massachusetts 
turnpike.  

The RO noted in the February 2006 SOC that the Veteran's MOS 
was changed from Air Policeman to Communications Center 
Specialist in December 1957.  At the time of the Veteran's 
September 2002 Vet Center Intake Report, he stated that he 
was in the area at the time of the explosion and witnessed 
the accident.  While the Veteran testified that he was on 
"rounds" at the time, the Board is cognizant of the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the veteran submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  As such, the Board notes that the 
Veteran was a member of the 3084th Aviation Depot Group in 
Chicopee Falls, Massachusetts, at the time of the accident.  
Having demonstrated that he was stationed with the 3084th at 
the time of the incident, actual evidence that the veteran 
witnessed the crash is not required.  See Pentecost.  

The Board has considered all available evidence in evaluating 
the Veteran's claim, and the Board finds the evidence of 
record to be sufficient to corroborate one of the Veteran's 
documented stressor events.  Because the Veteran has a 
diagnosis of PTSD linked to a corroborated, in-service 
stressor, the Board finds that service connection for PTSD is 
warranted.  


II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).   In this case, the Board has determined that a 
staged rating is not appropriate, as an increase in the level 
of the Veteran's hearing loss symptoms has not been 
demonstrated during the course of this appeal. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

With respect to the Veteran's service-connected bilateral, 
sensorineural hearing loss, the Rating Schedule provides a 
table for rating purposes to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 
38 C.F.R. § 4.85, Table VI (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  See 
38 C.F.R. § 4.85, Table VII (2008).  The horizontal row 
represents the ear having the poorer hearing, and the 
vertical column represents the ear having the better hearing.  
See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the 
fact that the speech discrimination test may not reflect the 
severity of impairment of communicative functioning which 
these veterans experience.  Under 38 C.F.R. § 4.86(a), when 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Also, when the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, VA will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86(b) (2008).  However, based on the 
audiometric findings described below, neither of these 
provisions apply to the Veteran's situation. 

To that end, the Veteran was afforded a VA examination for 
compensation purposes in July 2008.  Following an 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
45
60
LEFT
25
40
30
40
55

The pure tone threshold average was 46 in the Veteran's right 
ear, and 41 in his left.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right year and 96 
percent in the left.  Under the applicable schedular criteria 
and with application of 38 C.F.R. § 4.86(a), the findings 
above represent Level I hearing, bilaterally, under Table 
VIA.  Following the application of Table VII, these findings 
warrant a non-compensable rating for bilateral hearing loss.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

The Board has also reviewed and considered the audiometric 
findings from the October 2002 and March 1999 VA 
examinations.  The pure tone average thresholds and speech 
discrimination scores in 2002 were better than in 2008, 
bilaterally, and the pure tone average was even better in 
1999, bilaterally.  A November 2002 audiogram revealed a pure 
tone average of 47 in the left and 20 in the right.  Although 
slightly worse in the right ear, those findings do not show a 
compensable rating is warranted.

It is important to note that the results of the above 
audiometric testing do not signify the absence of a 
disability associated with the Veteran's hearing loss.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Rating 
Schedule, results in a noncompensable disability rating.  See 
Id.; 38 U.S.C.A. § 1155 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a 
compensable evaluation for the Veteran's service-connected 
bilateral hearing loss is not warranted.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for bilateral 
hearing loss, but the Veteran simply does not meet those 
criteria.  

Further, none of the evidence reflects that the Veteran's 
hearing loss affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for this disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a compensable rating for bilateral hearing loss.  
Accordingly, the Veteran's claim must be denied.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

The instant claims arise, in part, from the denial of 
entitlement to service connection for PTSD, as well as a 
claim for a compensable rating for bilateral hearing loss.  
The Veteran's PTSD claim is granted herein.  As such, any 
deficiencies with regard to VCAA for this issue are harmless 
and non-prejudicial.

As for the Veteran's increased rating claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  Complete VCAA notice was provided in 
October 2002, after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then 
go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole - is unaffected 
because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the October 2002 notice was 
provided to the Veteran, the claim was readjudicated in a 
September 2003 SOC and, most recently, and a September 2008 
SSOC.  A March 2006 letter informed the Veteran of the manner 
in which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson.  

Regarding the Veteran's increased rating claim, the Board 
notes that the recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), does not apply to the present case, as 
this claim for a higher evaluation for hearing loss is an 
initial disability rating claim.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.

Regarding the Veteran's claim for a higher initial rating for 
his bilateral hearing loss, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  In this case, the Veteran was afforded a 
VA examination in July 2008.  To that end, when VA undertakes 
to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2008).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the United States Court of Appeals 
for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the July 2008 VA examination report does not 
note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The Veteran has 
not alleged any prejudice caused by a deficiency in the 
examination here.  Throughout the course of this appeal, he 
has been represented by a veterans' service organization, and 
there are no allegations of prejudice in any of the documents 
submitted.  There is also no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.   For these reasons, an 
additional VA examination is not necessary in this case in 
order to adjudicate his claim for an increased evaluation of 
bilateral hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is granted.

The Veteran's claim for an initial, compensable rating for 
bilateral sensorineural hearing loss is denied.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
an etiological opinion regarding the Veteran's diagnosis of 
panic disorder with agoraphobia.

During his most recent VA examination, the examiner noted 
that, in addition to PTSD, the Veteran had a diagnosis of 
panic disorder with agoraphobia.  However, the examiner did 
not provide an opinion as to whether the current diagnosis of 
panic disorder with agoraphobia was either related to his 
period of service, secondary to the Veteran's now-service-
connected PTSD, or aggravated thereby.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  As 
such, this case should be remanded once more for an 
etiological opinion regarding the Veteran's current diagnosis 
of panic disorder with agoraphobia.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for either 
an addendum opinion by the July 17, 2008 
psychiatric examiner, or if unavailable, 
for the Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of his currently-diagnosed panic 
disorder with agoraphobia, as well as any 
other diagnosed psychiatric disorder, to 
exclude PTSD.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	Identify all psychiatric 
disorders.

b)	As to each diagnosed disorder, 
to specifically include panic 
disorder with agoraphobia, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) originated 
either during active service or 
are otherwise related to his 
currently-service-connected 
PTSD.  

c)	For any psychiatric disability 
that was neither caused by the 
Veteran's period of active 
service, nor his service-
connected PTSD, the examiner 
should address whether it at 
least as likely as not that a 
panic disorder with agoraphobia, 
or any other identified 
disorder, has been aggravated as 
a result of the service-
connected PTSD. 

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


